Case 2:19-cv-07952-FMO-MAA Document 54-3 Filed 03/03/20 Page 1 of 4 Page ID #:440




      1   John Nadolenco (SBN 181128)
      2
          jnadolenco@mayerbrown.com
          MAYER BROWN LLP
      3   350 South Grand Avenue, 25th Floor
      4
          Los Angeles, California 90071-1503
          Telephone: (213) 229-9500
      5   Facsimile: (213) 625-0248
      6
          A. John P. Mancini (Pro Hac Vice)
      7   jmancini@mayerbrown.com
      8   Olena V. Ripnick-O'Farrell
          oripnick-ofarrell@mayerbrown.com (Pro Hac
      9   Vice)
     10   MAYER BROWN LLP
          1221 Avenue of the Americas
     11   New York, NY 10021
     12   Telephone: (212) 506-2500
          Facsimile: (212) 849-5895
     13
          Attorneysfor Defendant GOOGLE LLC
     14

     15                         UNITED STATES DISTRICT COURT
     16                     CENTRAL DISTRICT OF CALIFORNIA
     17                                 WESTERN DIVISION
     18

     19   FOUR JAYS MUSIC COMPANY, et al., ase No. 2:19-cv-07952-FMO-MAA
     20                          Plaintiffs,      I I ECLARATION OF BRANDON
                                                      ILINSKI IN SUPPORT OF
     21         v.                                GOOGLE'S MOTION TO DISMISS
                                                     OR IMPROPER VENUE, OR, IN
     22   APPLE INC., et al.,                     THE ALTERNATIVE, TRANSFER
                                                      ENUE TO THE SOUTHERN
     23                  Defendants.                I 'STRICT OF NEW YORK
     24                                           I EARING DATE: APRIL 9, 2020
                                                    IME: 10:00 AM
     25                                           COURTROOM: 6D
     26

     27

     28


                           DECLARATION OF BRANDON BILINSKI ISO GOOGLE'S MOTION TO DISMISS,
                                                             CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 54-3 Filed 03/03/20 Page 2 of 4 Page ID #:441




      1
          I, Brandon Bilinski, hereby declare as follows:
      2
                 1.     I am employed by Google as a Group Product Manager.               I am
      3
          primarily based in Google's offices in Mountain View, California, and I have been
      4
          employed as a Group Product Manager since May 2018. As a Group Product
      5
          Manager, I am responsible for, among other products, Google Play Music. Prior to
      6
          this role, I was a Senior Product Manager at Google for approximately ten years.
      7
          During this time, my responsibilities as Senior Product Manager included Google
      8
          Play Music. I have been responsible for Google Play Music since 2011.
      9
                 2.     I submit this declaration in support of Google's Motion to Dismiss for
     10
          Improper Venue, or In The Alternative, Transfer Venue To The Southern District of
     11
          New York.
     12
                 3.    I make this declaration on my own personal knowledge and, if called
     13
          upon as a witness to do so, I could and would competently testify as to the matters
     14
          set forth herein.
     15
                 4.    Google is a multinational technology company that is incorporated in
     16
          Delaware and has a principle place of business in Mountain View, California.
     17
                5.     One of Google's offerings is Google Play Music ("GPM"), an online
     18
          music service that was launched in the United States in November 2011. GPM has
     19
          more than two million subscribers in the United States, and it is available in 63
     20
          countries worldwide.
     21
                6.     GPM is a completely portable service. It is not tied to any specific
     22
          geographical location, and it can be accessed by users in other states (and, in some
     23
          instances, countries) where it is available. A GPM user is able to create an account
     24
          in one state and use the service on a wide range of devices       including personal
     25
          computers, tablets and smartphones      in other geographic locations where GPM is
    26
          available.
    27

    28

                                                   -2-
                              DECLARATION OF BRANDON BILINSKI ISO GOGGLE'S MOTION TO DISMISS,
                                                                CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 54-3 Filed 03/03/20 Page 3 of 4 Page ID #:442




      1
                 7.    The Central District of California is one of many geographic locations
      2
          nationally (and internationally) where GPM is available.               Google did not
      3
          specifically direct any of its activities relating to GPM to this district. For example,
      4
          there are no special features for residents of the district, nor is there any special
      5
          content tailored to users who live in the district. There has been no advertising
      6
          specifically aimed at the district, and there is no particular reason GPM is available
      7
          in the district other than Google has made the service available everywhere in the
      8
          United States.
      9
                8.     There is nothing about GPM—or its marketing and promotion            in the
     10
          Central District of California that is any different than GPM elsewhere in the
     11
          United States. The district is one of many small markets for GPM, and Google
     12
          promoted and made GPM available in the district in the same manner it did
     13
          elsewhere in the United States.
     14
                9.     In addition, the Google employees who have worked on the GPM
     15
          product are located primarily in Mountain View, California and in New York City.
     16
          Historically, approximately two thirds of the GPM team was based in Mountain
     17
          View and the remaining one-third was based in Google's New York City office.
     18
          More recently, approximately half the team is located in San Bruno, California, and
     19
          the remaining team members are evenly split between Mountain View and New
     20
          York City.
     21
                10.    The team in Mountain View has generally been responsible for
     22
          ingesting music for GPM from labels and content aggregators. None of this work
     23
          has been undertaken in the Central District of California.
     24
                11.    The New York City GPM team has been responsible for music
     25
          licensing; music and artist recommendations; and content programming. None of
     26
          this work has been undertaken in the Central District of California.
     27

     28

                                                   -3-
                            DECLARATION OF BRANDON BILINSKI ISO GOGGLE'S MOTION TO DISMISS,
                                                              CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 54-3 Filed 03/03/20 Page 4 of 4 Page ID #:443




      1
                   12.   The only Google employees based in the Central District of California
      2
          whose work relates to music are two attorneys, neither of whom worked on the
      3
          GPM product, and both of whose communications with the company are privileged.
      4
          Google's other employees in the Central District of California do not work on the
      5
          GPM product.
      6
                   I declare under penalty of perjury under the laws of the United States that the
      7
          foregoing is true and correct.
      8
                   Executed this     day of        `A , 2020 in Mountain View, California.
      9
                                                            e-7
     10
                                                   Brandon Bilinski
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                    -4-
                              DECLARATION OF BRANDON BILINSKI ISO GOOGLE'S MOTION TO DISMISS,
          726344908.1                                           CASE NO. 2:19-C V-07952-FMO-MAA
